Exhibit 10.1(e)

 

FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Fourth Amendment”) is made as of
August 15, 2016, by and between ARE-819/863 MITTEN ROAD, LLC, a Delaware limited
liability company (“Landlord”), and CORVUS PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.            Landlord and Tenant are parties to that certain Lease Agreement
dated as of January 27, 2015, as amended by that certain First Amendment to
Lease dated as of March 19, 2015, as further amended by that certain Second
Amendment to Lease dated as of August 20, 2015 (the “Second Amendment”), and as
further amended by that Third Amendment to Lease dated as of June 27, 2016 (as
amended, the “Lease”).  Pursuant to the Lease, Tenant leases from Landlord
certain premises consisting of approximately 26,660 rentable square feet (the
“Existing Premises”) in a building located at 863 Mitten Road and 866 Malcolm
Road, Burlingame, California (collectively, the “Building”).  The Existing
Premises are more particularly described in the Lease.  Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.

 

B.            Landlord and Tenant desire, subject to the terms and conditions
set forth below, to amend the Lease to, among other things, expand the size of
the Existing Premises by adding approximately 1,973 rentable square feet in the
Building, as shown on Exhibit A attached to this Fourth Amendment (the “Fourth
Expansion Premises”).

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.                                      Fourth Expansion Premises.  In addition
to the Existing Premises, commencing on the Fourth Expansion Premises
Commencement Date (as defined in Section 2 below), Landlord leases to Tenant,
and Tenant leases from Landlord, the Fourth Expansion Premises.

 

2.                                      Delivery.  Landlord shall use reasonable
efforts to deliver (“Deliver” or “Delivery”) the Fourth Expansion Premises to
Tenant on or before the Fourth Expansion Premises Target Commencement Date.  If
Landlord fails to timely Deliver the Fourth Expansion Premises, Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom, and the
Lease shall not be void or voidable. The “Fourth Expansion Premises Target
Commencement Date” shall be February 1, 2017.

 

The “Fourth Expansion Premises Commencement Date” shall be the date that
Landlord Delivers the Fourth Expansion Premises to Tenant.  Upon the request of
Landlord, Tenant shall execute and deliver a written acknowledgment of the
Fourth Expansion Premises Commencement Date in substantially the form of the
“Acknowledgement of Commencement Date” attached to the Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.

 

Except as otherwise set forth in this Fourth Amendment: (i) Tenant shall accept
the Fourth Expansion Premises in their “as-is” condition as of the Fourth
Expansion Premises Commencement Date, subject to all applicable Legal
Requirements; (ii) Landlord shall have no obligation for any defects in the
Fourth Expansion Premises; and (iii) Tenant’s taking possession of the Fourth
Expansion Premises shall be conclusive evidence that Tenant accepts the Fourth
Expansion Premises.

 

GRAPHIC [g171131kmi001.jpg]

 

1

--------------------------------------------------------------------------------


 

Except as otherwise provided in this Fourth Amendment, Tenant agrees and
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Fourth Expansion Premises, and/or the suitability of the Fourth Expansion
Premises for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Fourth Expansion Premises are suitable for the Permitted Use.

 

3.                                      Definitions.  Commencing on the Fourth
Expansion Premises Commencement Date, the definitions of “Premises,” “Rentable
Area of Premises,” and “Tenant’s Share of Operating Expenses of Project” are
hereby deleted and replaced with the following:

 

“Premises:  That portion of (a) the 863 Building containing approximately 28,633
rentable square feet, consisting of (i) approximately 8,138 rentable square feet
(the “Original Premises”) in the west wing of the 863 Building (“West
Building”), (ii) approximately 2,442 rentable square feet (the “Expansion
Premises”) in the east wing of the 863 Building (“East Building”),
(iii) approximately 5,246 rentable square feet in the East Building (the “Third
Expansion Premises”), (iv) approximately 1,973 rentable square feet in the East
Building (the “Fourth Expansion Premises”), and (v) approximately 10,834
rentable square feet  (“Second Expansion Premises”) in the east wing of the 866
Building (“866 East Building”), all as determined by Landlord, as shown on
Exhibit A.”

 

“Rentable Area of Premises:  28,633 sq. ft.”

 

“Tenant’s Share of Operating Expenses of Project:  29.38%”

 

As of the Fourth Expansion Premises Commencement Date, Exhibit A to the Lease
shall be amended to include the Fourth Expansion Premises as shown on Exhibit A
attached to this Fourth Amendment as part of the Premises.

 

4.                                      Base Term.  Commencing on the Fourth
Expansion Premises Commencement Date, the defined term “Base Term” on page 1 of
the Lease is deleted in its entirety and replaced with the following:

 

“Base Term:  Commencing (i) with respect to the Original Premises on the
Commencement Date, (ii) with respect to the Expansion Premises on the Expansion
Premises Commencement Date, (iii) with respect to the Second Expansion Premises
on the Second Expansion Premises Commencement Date, (iv) with respect to the
Third Expansion Premises on the Third Expansion Premises Commencement Date, and
(v) with respect to the Fourth Expansion Premises on the Fourth Expansion
Premises Commencement Date, and ending with respect to the entire Premises on
January 31, 2021 (“Expiration Date”).”

 

5.                                      Base Rent.

 

a.             Existing Premises.  Tenant shall continue paying Base Rent with
respect to the Existing Premises as provided in the Lease through Expiration
Date.

 

b.             Fourth Expansion Premises.  Commencing on the Fourth Expansion
Premises Commencement Date, Tenant shall pay Base Rent with respect to the
Fourth Expansion Premises at the same per square foot rate of Base Rent that
Tenant is then currently paying with respect to the Existing Premises as
adjusted pursuant to Section 5(a) of the Second Amendment.

 

6.                                      Expansion Right.  As of the date of this
Fourth Amendment, the defined term “ROFR Space” in Section 8(a) of the Second
Amendment shall mean that certain space identified on Exhibit B attached hereto.

 

2

--------------------------------------------------------------------------------


 

7.                                      Disclosure.  For purposes of
Section 1938 of the California Civil Code, as of the date of this Fourth
Amendment, Tenant acknowledges having been advised by Landlord that the Project
has not been inspected by a certified access specialist.

 

8.                                      OFAC.  Tenant and all beneficial owners
of Tenant are currently (a) in compliance with and shall at all times during the
Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List or the Sectoral Sanctions Identifications List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

9.                                      Brokers.  Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, “Broker”) in connection with the transaction reflected in
this Fourth Amendment and that no Broker brought about this transaction.
Landlord and Tenant each hereby agree to indemnify and hold the other harmless
from and against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Fourth Amendment.

 

10.                               Miscellaneous.

 

a.             This Fourth Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This Fourth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

b.             This Fourth Amendment is binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and assigns.

 

c.             This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.  The signature
page of any counterpart may be detached therefrom without impairing the legal
effect of the signature(s) thereon provided such signature page is attached to
any other counterpart identical thereto except having additional signature
pages executed by other parties to this Fourth Amendment attached thereto.

 

d.             Except as amended and/or modified by this Fourth Amendment, the
Lease is hereby ratified and confirmed and all other terms of the Lease shall
remain in full force and effect, unaltered and unchanged by this Fourth
Amendment.  In the event of any conflict between the provisions of this Fourth
Amendment and the provisions of the Lease, the provisions of this Fourth
Amendment shall prevail.  Whether or not specifically amended by this Fourth
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Fourth
Amendment.

 

[Signatures on next page.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed the Fourth Amendment as of
the day and year first above written.

 

 

TENANT:

 

 

 

CORVUS PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Leiv Lea

 

Its:

CFO

 

 

 

 

 

LANDLORD:

 

 

 

ARE-819/863 MITTEN ROAD, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

By:

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

 

By:

/s/ Jackie Clem

 

 

Its:Senior Vice President, RE Legal Affairs

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Fourth Expansion Premises

 

GRAPHIC [g171131kmi002.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

ROFR Space

 

GRAPHIC [g171131kmi003.jpg]

 

--------------------------------------------------------------------------------